DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A (reads on claims 1-5, 7, and 8) in the reply filed on 6/23/2022 is acknowledged.
Claims 6 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0288107, hereinafter Kim).
Regarding claims 1 and 4, Kim discloses an assembled battery comprising a cell group (Abstract, para. 29-31), wherein the cell group includes a plurality of cells connected in series (para. 29 where the cells are in series), each of the plurality of cells is a lithium-ion battery (para. 30, 31 where the cells are lithium ion battery cells), the cell group includes: at least one of a first cell and one third cell (the second cell is optional according to how independent claim 1 is worded) (para. 29-31 where multiple lithium ion battery cells are presented in series), the first cell includes a positive electrode active material containing a lithium-nickel composite oxide (Abstract, para. 29-31, 33, 34 where a lithium-nickel composite oxide can be selected for the first cell), the third cell includes a positive electrode active material containing a lithium iron phosphate (Abstract, para. 29-31, 33, 34 where a lithium iron phosphate can be selected for the positive active material for the third cell), and a voltage of the assembled battery is fully capable of being within a range of 11.8 V to 14.5 V in a case where an SOC of the assembled battery is within a range of 20% to 80% wherein a difference between the voltage at the SOC of 80% and the voltage at the SOC of 20% is 0.5 V or more (Abstract para. 27, 28 where the output voltage is in the range of 13.6-15.6v which would be fully capable of being within the claimed range in the particular scenario)
In claims 1 and 4, regarding the functional limitations of the assembled battery, the Examiner is treating these limitations as "capable of" limitations. It has been held that in apparatus claims a recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform (see MPEP 2114).
Regarding claim 2, Kim discloses the assembled battery according to claim 1, as shown above, and Kim further discloses wherein the plurality of cells are arranged in a row, and the at least one third cell is disposed at least one of two ends in a direction in which the plurality of cells are arranged in the row (Abstract, para. 29-31, 33, 34 where the third cell can be disposed of at least one of the ends of the series row the cells make).
Regarding claim 5, Kim discloses the assembled battery according to claim 1, as shown above, and Kim further discloses wherein the cell group consists of four cells (para. 14, 16, where there are exactly four cells in series).
Regarding claim 7, Kim discloses the assembled battery according to claim 1, as shown above, and Kim further discloses a vehicle comprising: at least one of a travel motor and an engine (engine in para. 5, 25); auxiliary equipment (para. 16, 82); and an auxiliary equipment battery, wherein the auxiliary equipment battery is configured to store electric power to be supplied to the auxiliary equipment (para. 16, 82 where the auxiliary battery powers to auxiliary equipment) , and the auxiliary equipment battery includes the assembled battery according to claim 1. (para. 16, 82 where the auxiliary battery can also be the same makeup of the main battery with the multiple cells in series).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0288107, hereinafter Kim) in view of Kumagai et al. (US 2011/0262809, hereinafter Kumagai)
Regarding claim 3, Kim discloses the assembled battery according to claim 1, as shown above, and Kim further discloses a second cell with a negative electrode of carbon (para. 29-31, 44, 45) wherein the plurality of cells is arranged in a row, and the at least one second cell is disposed at least one of two ends in a direction in which the plurality of cells are arranged in the row (para. 29-31, 44, 45 where the second cell can be disposed of at least one of the ends of the series row the cells make) However, Kim does not specifically disclose wherein the second cell includes a negative electrode active material containing a lithium-titanium composite oxide.  Kumagai discloses adding a lithium-titanium oxide to a carbon anode to form a composite in order to improve the charge/discharge capacity of the negative electrode (para. 34 of Kumagai).  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to have a negative electrode active material containing a lithium-titanium composite oxide in the second cell of Kim in order to improve the charge/discharge capacity of the negative electrode.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0288107, hereinafter Kim) in view of Sakamoto et al. (US 2017/0110725, hereinafter Sakamoto)
Regarding claim 8, Kim discloses the assembled battery according to claim 7, as shown above, and Kim further discloses a main battery (para. 16 main battery). However, Kim does not disclose a travel motor; wherein the main battery in configured to store at least electric power to be supplied to the travel motor.  Sakamoto discloses a hybrid vehicle has a battery system being connected to both a travel motor and an engine in order to utilize both options for travel in a hybrid vehicle (Sakamoto para. 196). It would be obvious to one of ordinary skill in the art at the time of filing to also connect the battery system of Kim to a travel motor as well as an engine in order to power a hybrid vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729